FILED
                             NOT FOR PUBLICATION                           MAR 09 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TERESA DE JESUS LOSADA,                           No. 04-76512

               Petitioner,                        Agency No. A023-452-545

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Teresa De Jesus Losada, a native and citizen of Colombia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey, 538

F.3d 1057, 1062 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Losada’s motion to remand

on the ground that she failed to submit evidence showing prima facie eligibility for

cancellation of removal. See id. at 1063-64 (motion to remand must be

accompanied by proof of prima facie eligibility for the relief sought).

      PETITION FOR REVIEW DENIED.




                                          2                                   04-76512